Citation Nr: 1201208	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for prostate cancer, status post-radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A brief historical overview reflects that, pursuant to 38 C.F.R. §4.115b, Diagnostic Code (DC) 7528, in a November 2004 rating decision, the RO initially granted service connection for the Veteran's prostate cancer and assigned a 100 percent disability evaluation, effective July 18, 2004.  According to DC 7528, an evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon the VA examination or any subsequent examination shall be subject to the provisions of §3.105(e), and if there is no local reoccurrence or metastasis, the veteran should be rated on residuals as voiding dysfunction or renal dysfunction.

After the Veteran underwent an October 2005 VA examination, pursuant to §3.105(e), and in a subsequent rating decision dated in October 2005, the RO proposed a decrease the evaluation for the Veteran's service-connected prostate cancer to 20 percent.  The Veteran was informed that he must present medical evidence confirming that a rating in excess of 20 percent was warranted and that a final decision would be rendered after 60 days.  In an April 2006 rating decision, the RO reduced the disability evaluation from 100 percent to 20 percent, effective July 1, 2006.  The Veteran disagreed with that reduction and consequently, in an October 2006 rating decision, the RO found that an increased evaluation of 60 percent was warranted, effective July 1, 2006.  In an October 2006 statement, the Veteran indicated that a grant of 60 percent for his prostate cancer, status post-radical prostatectomy would satisfy his appeal as he considered that a grant of all benefits sought.  Accordingly, as the Veteran considered his appeal of the reduction 

to be satisfied by the October 2006 rating decision and as all the provisions of 38 C.F.R. § 3.105 have been complied with, the Board finds that there is no remaining issue with respect to whether the reduction of the Veteran's disability rating for his service-connected prostate cancer was proper.  

The currently-appealed November 2007 rating action was rendered following a routine follow-up VA examination that was conducted approximately two weeks earlier in that month.  Therefore, the only issue currently before the Board is a rating in excess of 60 percent for the Veteran's prostate cancer, status post-radical prostatectomy.  

Further review of the claims folder indicates that the issue of entitlement to an annual clothing allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that, in his June 2008 notice of disagreement, the Veteran indicated that his request for a clothing allowance had been turned down and that he disagreed with that decision.  However, a review of the claims folder, to include the Veteran's virtual VA file, fails to show that the issue of entitlement to a clothing allowance has been adjudicated.  Furthermore, the Board's Veterans Appeals Control and Locator System (VACOLS) also does not show that a rating decision has been issued with regards to the issue of entitlement to a clothing allowance that has been appealed.  Therefore, the Board does not have jurisdiction over the issue of entitlement to an annual clothing allowance, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's prostate cancer, status post-radical prostatectomy is manifested by urinary incontinence that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  An active malignancy has not been shown, and the Veteran has not been shown to be receiving antineoplastic chemotherapy.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for prostate cancer, status post-radical prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Board observes that the Veteran did not actually file a claim for an increased rating.  Rather, the rating decision on appeal arose from a review examination as the Veteran's disability has a likelihood of improvement and previous evaluations were not considered permanent.  A letter dated in July 2008 satisfied the VCAA notice requirements.  Of significance, the correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This notice was also followed by readjudication of the claim in August 2008.  Id.  Although this notice was not issue prior to the rating decision on appeal, it was followed by readjudication of the claim and issuance of a statement of the case--in August 2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional relevant medical records that have not been obtained and associated with his file.  

The pertinent VA examination with respect to the issue on appeal was obtained in November 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record (including the Veteran's statements) and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he is entitled to a rating in excess of 60 percent for his service-connected prostate cancer, status post-radical prostatectomy due to his severe voiding dysfunction and because he had his prostate removed.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective of complaints of an increase in relevant symptomatology.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran has been diagnosed with prostate cancer, status post-radical prostatectomy.  This disability is rated as 60 percent disabling under 38 C.F.R. § 4.115b, DC 7528, which evaluates impairment resulting from malignant neoplasms of the genitourinary system.  Malignant neoplasms of the genitourinary system are to be rated 100 percent during active malignancy or antineoplastic chemotherapy.  Six months following completion of such treatment, residual disability is to be evaluated by a mandatory VA examination conducted at that time.  If there has been no recurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  

Because the Veteran's residuals include voiding dysfunction, and no renal dysfunction has been shown, the Board will rate the Veteran's residuals of prostate cancer as voiding dysfunction.  Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  38 C.F.R. § 4.115a (2011).

In this case, the Veteran has been awarded a 60 percent evaluation for urine leakage (voiding dysfunction).  A 60 percent rating is warranted when continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  The Board observes that the 60 percent rating is the highest rating available for voiding dysfunction.  

For urinary frequency, the highest rating available is a 40 percent rating for daytime voiding interval less than one hour or awakening to void five or more times per night.  Id.  For obstructed voiding, the highest rating available is 30 percent rating for urinary retention requiring intermittent or continuous catheterization.  Id.  

Accordingly, in this case, the Veteran is currently receiving the highest rating available for voiding dysfunction.  A rating in excess of 60 percent is only warranted if the Veteran is shown to have active malignancy or antineoplastic chemotherapy.  

Here, a VA treatment record dated in August 2007 shows that the Veteran's PSA levels were 0.04 in August 2007; 0.03 in February 2007; 0.02 in August 2006; 0.02 in February 2006; less than 0.01 in July 2005; 0.01 in April 2005; and less than 0.04 in December 2004.  The record indicates that the Veteran had incontinence and a slight rise in PSA with a history of positive margins.  The Veteran was to repeat PSA testing in six months.  

The Veteran was afforded a VA examination in November 2007, at which time he reported that he had been told that he had chemical evidence of recurring cancer.  At some point, he had been advised that he would undergo external beam radiation therapy.  He had significant urinary incontinence that was stable.  He wore four to six pads per day and reported that he soiled a lot of his bedding and pants.  The examiner opined that the Veteran was under active treatment at that time as he was being followed every six months by the Minneapolis VA Medical Center with prostate specific antigens.  The Veteran's prostate specific antigen was rising and at some point the Veteran would have to undergo external beam radiation treatment for recurrent prostate cancer.  The Veteran was not diagnosed with a current malignancy, nor was he shown to be having antineoplastic chemotherapy.

A urology consultation in April 2008 shows that the Veteran's PSA level was 0.04.  The Veteran was diagnosed with stable cancer of the prostate.  It was recommended that the Veteran have his PSA tested in six months.  The Veteran's treatment records fail to show the diagnosis of a current malignancy or that he was undergoing antineoplastic chemotherapy.  In his June 2008 notice of disagreement, the Veteran reported that his cancer had not gone away and was still there waiting to come out again.  

Based on a review of the evidence, the Board finds that a rating in excess of 60 percent is not warranted.  The Veteran has not been shown to have an active malignancy, nor has he been shown to be having antineoplastic chemotherapy.  Indeed, the Veteran himself has not reported having an active malignancy or that he is undergoing antineoplastic chemotherapy.  As noted above, the Veteran has indicated that his cancer was waiting to recur; an active malignancy has not been shown.  The Board acknowledges that the Veteran has been shown to have elevated PSA levels during this appeal, a history of positive margins, and significant urinary incontinence that was stable.  Nevertheless, the Board reiterates that an active malignancy or antineoplastic chemotherapy has been shown.  No medical professional has provided any opinion to indicate that the Veteran has an active malignancy at this time.  As noted above, the only rating in excess of 60 percent requires an active malignancy or that the Veteran is undergoing antineoplastic chemotherapy.  Therefore, a rating in excess of 60 percent is not warranted at any time during this appeal.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's prostate cancer, status post-radical prostatectomy warrants a rating in excess of 60 percent at any time during the current appeal period.  The Board finds, therefore, that the evidence of record does not support the criteria required for the highest rating of 100 percent at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the prostate cancer, status post-radical prostatectomy has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's prostate cancer, status post-radical prostatectomy has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Furthermore, although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he currently has a total combined service-connected disability rating of 100 percent.  Therefore, the Board finds that the Veteran is precluded from an award of a total disability rating based on individual unemployability.  See 38 C.F.R. § 4.16(a) (2011) (a total disability rating can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total).  See also VAOPGCPREC 6-99 (June 7, 1999).  In this regard, the Board notes that a total schedular rating for a service-connected disability(ies) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

Entitlement to a rating in excess of 60 percent for prostate cancer, status post-radical prostatectomy is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


